*215OPINION
MORRISON, Judge.
The offense is aggravated assault; the punishment, a fine of $250.00.
Notice of appeal was given on February 16, 1965. The purported statement of facts approved by appellant’s counsel and no one else was filed later in 1965.
This appeal, which did not reach this Court until May 17, 1968, is controlled by the statutes in effect prior to the effective date of the 1965 Code of Criminal Procedure (January 1, 1966). Art. 759a, Sec. 1, subd. E and Sec. 7, in effect at the time, precludes this Court’s consideration of this statement of facts. Dartez v. State of Texas, Tex.Cr.App., 367 S.W.2d 334.
No Bills of Exception appear in the record and the proceedings appear regular.
The judgment is affirmed.